                                      UNITED STATES DISTRICT COURT
                                                          for the
                                              Northern District of West Virginia
   GERMAN GASTELUM-BUENO, Petitioner,
                                                                                                                     cQ~,~
                                                                                                                   C,14,


                Plaintiff(s)
              v.
                                                                    Civil Action No.    5:19-CV-8
   FREDERICK ENTZEL, Warden, Respondent.



                Defendant(s)
                                         JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
         Judgment award               Judgment costs       Other




              the Petitioner’s case is DISMISSED WITHOUT PREJUDICE FOR’ FAILURE TO PROSECUTE; the
    other:    Respondent’s motion to dismiss or, alternatively, for summary judgment is DENIED AS MOOT; and this
              civil action is DISMISSED and STRICKEN from the active docket of this court.


   This action was:
    fl tried by jury           E1   tried by judge       decided by judge




   decided by Judge Frederick P. Stamp, Jr.




                                                                     CLERK OF COURT
Date:   October 30. 2019                                             Cheryl Dean Riley

                                                                            A~ O       ~&&C4~2~L
                                                                              Signature of Clerk or Deputy Clerk
